DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lipid composition) is taught by the prior art. Specifically Robinson teaches  “fat’ refers to any lipid material and can be solid or liquid. Suitable fats can include those of vegetable origin, animal origin, or mixtures thereof [0103]. The amount of fat in the candy region may provide a sufficient level of taste-masking. The fat can be present in an amount of about 1-15% by weight of the candy region. In some embodiments, the amount of fat in the candy region is about 2-14%, about 3%-13%, about 4-12%, about 5-11%, about 6-10%, or about 7-9% [0104]. Examiner contents that one of ordinary skill in the art would be able to optimize the composition to correspond to that of the claimed invention in order to manipulate the taste of the composition to suit the prefers of a user.
In response to Applicants argument directed to the rejection under 35 U.S.C. 112(b), Examiner respectfully disagrees. Applicant’s specification provides multiple examples substantially free such as less than 1% by dry weight, or less than 0.5% by weight, or less than 0.1% by weight of sugar alcohols. Therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention even read in light of the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially free" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of continued examination, the limitation will be interpreted has less than 1% isomalt and has less than 1% tobacco material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2009/0142443).
Regarding claim 1-6, Robinson teaches a composition (chewy nougat solid candy composition; Table 2), comprising: a filler (Gelatin in an amount 1.89% wt. , Table 2), a lipid consisting of soybean oil (soybean oil and cottonseed oils [0039]) having a melting point of about 29°C, about 36°C to about 45°C or above (fats employed may have a melting point below about 60° C., and the melting point may fall between about 45° C. and about 55°C [0033]), water (water in an amount of 2.84% wt., Table 2), and a flavoring agent or an active ingredient such as sweetener (high fructose syrup  in an amount of 41.6% wt., Table 2), stimulant ((The gum composition may further include stimulants, active agents, or medicaments [0075]), one or more alkali metal salts selected from the group consisting of sodium chloride, sodium carbonate, sodium bicarbonate, and combinations thereof (plasticizers and softeners include lanolin, palmitic acid, oleic acid, Stearic acid, sodium Stearate, potassium Stearate [0038]) or both a flavoring agent (flavor in an amount of 1.51% wt., Table 2). The composition in Table 2 discloses a composition that does not include isomalt or tobacco material therefore reading on the limitation of “an active ingredient, wherein the composition is less than 1% of isomalt and less than 1% of tobacco material, excluding any nicotine component present”. Robinson does not explicitly teach the lipid is present in an amount of at least 10% by weight, based on the total dry weight of the composition. However Robinson teaches the amount of fat in the candy region may provide a sufficient level of taste-masking. The fat can be present in an amount of about 1-15% by weight of the candy region. In some embodiments, the amount of fat in the candy region is about 2-14%, about 3%-13%, about 4-12%, about 5-11%, about 6-10%, or about 7-9% [0104]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimize the composition of Robinson to correspond to that of the claimed invention in order to manipulate the taste of the composition to suit the prefers of a user.
Regarding claim 7, Robinson teaches in Table A with active ingredients comprises nicotine in an amount of 0.0001 to 10% wt. but does not explicitly discloses the composition of claim 1, comprising from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the composition. However it has been held that overlapping ranges are prima facie evidence of obviousness (See MPEP § 2144.05I). Robinson teaches a range encompassing the claimed range, therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have selected the claimed range to correspond with that of the claimed limitation.
Regarding claim 12-13, 15-16, Robinson teaches a composition (chewing gum composition, Table 3 ingredient 220), comprising: a filler, a lipid having a melting point of about 29oC or above (fats employed may have a melting point below about 60° C., and the melting point may fall between about 45° C. and about 55°C [0033]), water in an amount of at least about 15% by weight and at least about 20% by weight (water in the amount of 10-25%, Table 3 example 220; overlapping ranges are prima facie evidence of obviousness (See MPEP § 2144.05I)), based on total weight of the composition, and a flavoring agent (flavor in the amount of 0.3-2.5%, Table 3 example 220) or an active ingredient or both a flavoring agent and an active ingredient.
Regarding claim 17, Robinson teaches a component selected from lecithin, sweeteners, salts, and mixtures thereof (high fructose syrup in an amount of 7.0% wt., Table 3).
Regarding claim 18, Robinson teaches the active ingredient is selected from the group consisting of a nicotine component, nutraceuticals, botanicals, stimulants, amino acids, vitamins, cannabinoids, and combinations thereof (The gum composition may further include stimulants, active agents, or medicaments [0075]).
Regarding claim 19, Robinson teaches in Table A with active ingredients comprises nicotine in an amount of 0.0001 to 10% wt. but does not explicitly discloses the composition of claim 1, comprising from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the composition. However it has been held that overlapping ranges are prima facie evidence of obviousness (See MPEP § 2144.05I). Robinson teaches a range encompassing the claimed range, therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have selected the claimed range to correspond with that of the claimed limitation.
Regarding claim 20, Robinson teaches about 10 to about 70% by dry weight a filler (filler, when used, may be present in an amount from about 15% to about 40% [0041]); about 10 to about 70% by dry weight of a lipid (The fat can be present in an amount of about 1-15% by weight of the candy region [0104]), about 15 to about 60% by dry weight of water ((water in the amount of 10-25%, Table 3 example 220), about 0.1 to about 5% by dry weight of one or more alkali metal salts (sodium chloride in the amount of 0.01-1%; Table A); and about 0.001 to about 10% by dry weight of an active ingredient selected from the group consisting of a nicotine component, nutraceuticals, botanicals, stimulants, amino acids, vitamins, cannabinoids, and combinations thereof (caffeine in the amount of 0.0001-10%; Table A).
Regarding claim 8, Robinson teaches wherein the filler is in particulate form and comprises a cellulose material (the flavor agent may be absorbed onto water Soluble materials such as cellulose [0062]).
Regarding claim 21, Robinson teaches does not explicitly teach wherein the filler is present in an amount of at least about 20% by weight, based on the total dry weight of the composition. However Robinson further teaches that the gum base may also include effective amounts of bulking agents such as mineral adjuvants which may serve as fillers. The amount of filler, when used, may be present in an amount from about 15% to about 40%, and may be from, about 20% to about 30%, by weight of the gum base [0041]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Robinson to correspond with that of the claimed invention in order to control size and expansion of the composition.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2009/0142443) as applied to claim 1 above, and further in view of Duggins et al. (US 2013/0209540).
Regarding claim 9-11, Robinson teaches the flavor agent may be absorbed onto water soluble materials such as cellulose [0062]) but does not explicitly teach wherein the cellulose material comprises microcrystalline cellulose and wherein the filler further comprises a cellulose derivative and wherein the cellulose derivative is hydroxypropylcellulose. Duggins discloses nicotine-containing pharmaceutical composition comprising a formulations include salts, natural sweeteners, organic and inorganic filler, and binders (e.g., povidone, Sodium carboxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, and other modified cellulosic types of binders…etc. [0044]). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Robinson to include fillers of Duggins because combining prior art elements according to known product to yield predictable results is prima facie case obvious (See MPEP § 2143I (A)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747  

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715